Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alyssa D’Antonio on 19 October 2021.
	The claims have been amended as follows:
	In claim 5, in line 2 -- juice -- has been inserted after “sugar cane” (first occurrence).
The following is an examiner’s statement of reasons for allowance: Independent claim 1 and thus claims dependent therefrom are distinguished over all of the prior art of record as well as newly cited Patent Publications US 2016/0249669 (Schnorr et al) and US 2011/0232343 (Mantelatto et al) by recitation of a first clarification comprising reducing the pH of the sugar cane juice to a pH of 4 or less in combination with separating chlorophyll from the sugar cane juice. The newly cited prior art, for instance, teaches separation of chlorophyll from sugar cane juice at a pH in the range of about 6-7.5.  
The Examiners Amendment was made for the purpose of mitigating a 112 (b) issue regarding inconsistent terminology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
10/19/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778